UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1079


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

REBECCA BEACH SMITH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:09-cv-00590-RGD-JEB)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric Emanuel Taylor appeals the district court’s order

dismissing his complaint for failure to state a claim upon which

relief can be granted.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Taylor v. Smith, No. 2:09-cv-00590-RGD-

JEB (E.D. Va. Dec. 3, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2